                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

SAMUEL DESILVA                                                    CIVIL ACTION

VERSUS                                                            NO. 19-896

IONA A. RENFROE                                                   SECTION "E" (2)



                                       ORDER

       The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure of

plaintiff to file an objection to the Magistrate Judge’s Report and Recommendation,

hereby approves the Report and Recommendation of the United States Magistrate

Judge and adopts it as its opinion in this matter. Therefore,

      IT IS ORDERED that plaintiff’s complaint is hereby DISMISSED WITH

PREJUDICE as legally frivolous and/or for failure to state a claim under 28 U.S.C.

§ 1915(e)(2) and 42 U.S.C. § 1997e(c)(1).

              New Orleans, Louisiana, this 15th day of April, 2019.


                                            _____________ ________ ______
                                            UNITED STATES DISTRICT JUDGE
